Citation Nr: 0100283	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for service 
connection for the residuals of a fracture of the right 
tibia/fibula.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  In a December 1987 decision, the Board denied the 
veteran's claims of entitlement to service connection for the 
residuals of a fracture of the right tibia and fibula, and to 
entitlement to service connection for a back disability 
described as postoperative residuals of herniated nucleus 
pulposus and degenerative changes involving the spine.

2.  The evidence received since the December 1987 Board 
decision consists of private medical evidence and the 
veteran's statements, none of which is either new or material 
in that it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The December 1987 Board decision that denied the 
veteran's claims of entitlement to service connection for the 
residuals of a fracture of the right tibia and fibula, and to 
entitlement to service connection for a back disability 
described as postoperative residuals of herniated nucleus 
pulposus and degenerative changes involving the spine, is 
final.  38 U.S.C.A. § 5104, 7103(a), 7104 (West 1991); 
38 C.F.R. § 20.1100 (2000).

2.  Evidence received subsequent to the Board's December 1987 
decision is not new and material; thus the requirements to 
reopen the claims of entitlement to service connection for 
the residuals of a fracture of the right tibia and fibula, 
and of entitlement to service connection for a back 
disability have not been met.  38 U.S.C.A. § 5108 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000).  In the absence of chronicity at onset, a 
grant of service connection requires evidence of continuity 
of symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

In this case, in a December 1987 decision, the Board denied 
service connection for the residuals of a fracture of the 
right tibia and fibula.  The Board further denied service 
connection for a back disability described as postoperative 
residuals of herniated nucleus pulposus and degenerative 
changes involving the spine.  Concerning the right tibia and 
fibula fracture residuals, the Board acknowledged that the 
veteran sustained injury to his right tibia and fibula prior 
to entering active service, which required surgical 
treatment, including the shortening of his right lower 
extremity.  However, the Board found that there was no 
evidence of aggravation.  Specifically, the Board considered 
the veteran's assertion that he was not offered built-up 
shoes, as prescribed by his private physician, to alleviate 
symptoms arising from disparity between leg lengths.  The 
Board found that service medical records reflected that the 
veteran was prescribed lifts for his shoes while on active 
service.  Moreover, he received other treatment for his right 
leg condition, including a permanent profile.  Nonetheless, 
the Board held that the medical evidence did not reflect an 
increase in his right leg disability during or as a result of 
his active service.  Concerning the back disability, the 
Board found that the medical evidence reflected that this 
condition was neither incurred in nor the result of his 
active service.  Rather, the Board held that the medical 
evidence demonstrated that the then-manifested back 
disability was the result of a work-related fall occurring 
some years after discharge from active service.  Overall, the 
Board found that the medical evidence of record failed to 
establish that the veteran's then-diagnosed right leg and 
back disabilities were the result of his active service.  The 
veteran was notified of this decision December 23, 1987.  He 
did not request reconsideration of this decision.  He 
continues to contend that his current right leg and back 
disabilities are the result of his active service.  

As the December 1987 decision is final, the veteran's claim 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §§ 7103(a), 7104; 38 C.F.R. 
§§ 20.1100, 3.156(a).

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bear directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  

Pertinent evidence associated with the claims file since the 
Board's December 1987 decision includes:  (1) the veteran's 
statements, (2) a July 1999 private medical evaluation and 
opinion proffered by Daniel P. Dare, M.D., and (3) a 
September 1999 private medical statement proffered by the 
veteran's treating physician, J. David Fagan, M.D.  For 
reasons explained below, the Board finds that while some of 
this evidence is new, it is not material.

The veteran has submitted his own statements, including his 
September 1999 substantive appeal.  These statements are 
essentially duplicative of statements the veteran made in his 
original, September 1986 claim.  As such, they were 
considered in the previous, December 1987, decision.  These 
subsequent duplicative statements and testimony are thus not 
new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

However, the statements given by private physicians, Dr. Dare 
and Dr. Fagan, are new, but only in the sense that these 
documents were not part of the record at the time of the 
December 1987 decision.

In his statement, Dr. Dare opines that the veteran's current 
right leg and back disabilities are the result of inservice 
aggravation of the pre-existing residuals of fracture to the 
right tibia and fibula.  Specifically, he states:

I believe that it is more likely than not 
that his leg was aggravated by military 
service because of failure to issue him a 
build up shoe and that more likely than 
not the back condition began in his 
military service aggravated by the leg 
length discrepancy.

In arriving at this opinion, Dr. Dare stated that he "spent 
some time carefully documenting" the veteran's medical 
history, and that he reviewed the veteran's medical records.  
This opinion clearly provides an etiological link between the 
veteran's currently manifested right leg and back problems 
and his active service.  

Yet, while this medical evidence would seem to constitute new 
and material evidence sufficient to reopen the December 1987 
denial, the Board finds that it does not.  This is so for two 
reasons.

First, the logic which the physician employs in reaching his 
opinion-that the veteran was not offered corrective, or 
built-up, shoes to compensate for the shortened lower right 
extremity-was already considered and rejected in the 
December 1987 decision.  The Board notes that this premise is 
comprised of a finding of fact, not a medical assessment or 
opinion:  whether or not the veteran was prescribed or 
provided a corrective orthopedic device to alleviate the 
symptoms of the shortened right lower extremity.  
Specifically, the veteran then argued that he had not been 
provided built up shoes or boots to compensate for his 
shortened lower right extremity and that, as a result, his 
right leg condition deteriorated.  In rejecting this 
argument, the Board concluded that its review of the 
evidence, including service medical records, found that shoe 
lifts had been prescribed for the right foot during active 
service.  Dr. Dare's opinion is insufficient to overcome 
these findings because the physician does not make any 
independent observations or findings that the veteran, in 
fact, was not prescribed a shoe lift in service.  Regarding 
the veteran's use of such orthopedic devises, the physician 
only repeats the veteran's assertions.  Specifically, Dr. 
Dare states "This man was apparently was drafted (sic) into 
the Army, was not given a lift."  And, while he does cite 
from certain records, he does not cite from others that 
provide contrary or further information.  For example, he 
states

On 5/16/69 it was clearly documented that 
"this man probably should not have 
infantry MOS.  He was still however not 
given a shoe lift.

This is the only specific service medical record entry cited 
by the physician.  Yet, subsequent service medical record 
entries present in the claims file and cited in the December 
1987 Board decision demonstrate that a shoe lift was 
prescribed.  On December 9, 1969, the records show he was 
referred to Orthopedics for evaluation for a built-up heel.  
On December 29, 1969, the records show that a built up shoe 
was prescribed by a physician in the Orthopedic Clinic.  
Subsequent notations in July 1970 and May 1971 further 
reflect that built-up shoes were prescribed, albeit with 
different heel heights, 1/4" and 5/8", respectively.  A 
later entry in May 1971 indicates that the veteran was to 
have shoe rises inserted.

Second, as delineated above, Dr. Dare's review of the 
veteran's medical history during active service is 
incomplete.  Moreover, the physician notes that he has relied 
on the veteran as his source of medical history, particularly 
for that period of time during the veteran's period of active 
service.  Specifically, the physician notes that the 
documents he reviewed were of "records that [the veteran] 
brought with him."  The failure to review all the service 
medical records is of great importance because the premise 
underlying the physician's opinion is that the veteran was 
not prescribed or provided a corrective orthopedic device to 
alleviate the symptoms of the shortened right lower 
extremity:  "I believe that it is more likely than not that 
[the veteran's] leg was aggravated by military service 
because of failure to issue him a build up shoe" (underline 
added).  Continuing on, the physician states that the back 
condition had its onset in service, as the result of the 
aggravated right leg disability.  Because the physician did 
not review the complete record of the veteran's medical 
treatment during his active service, relying instead on a 
history as related by the veteran, his opinion as to both 
issues cannot be probative as to the issue of service 
connection for the right leg disability.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ("a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise").

Dr. Dare's opinion is based on an argument that has 
previously been rejected:  that the veteran was not 
prescribed or provided a corrective orthopedic device to 
alleviate the symptoms of the shortened right lower 
extremity.  Yet, he provides no independent findings or 
evidence to establish the validity of this argument.  
Moreover, the physician's review of the evidence is 
incomplete, and depends on the veteran's recitation of his 
own medical history, particularly during service, and on a 
selective review of medical records, also as provided by the 
veteran.  A review of the evidence in the claims file, as 
well as of the December 1987 decision, demonstrates that the 
physician did not review a complete set of service medical 
records.  Hence, this evidence cannot be material in that it 
does not tend to show that the veteran's currently exhibited 
right leg and back disabilities are the result of his active 
duty.

Similarly, Dr. Fagan's statement is not material.  Dr. Fagan 
states only that he has treated the veteran for urologic 
problems.  He indicates that he has reviewed the veteran's 
medical records and that he has had a number of back 
surgeries and a fractured right tibia and fibula.  However, 
he proffers no opinion as to the etiology of the veteran's 
current right leg and back disabilities.  Hence, this 
evidence cannot be material in that it does not tend to show 
that the veteran's currently exhibited right leg and back 
disabilities are the result of his active duty.

The veteran has presented no evidence since the December 1987 
Board decision, beyond his own assertions, that the currently 
diagnosed residuals of right tibia and fibula fracture, and 
back disability described as postoperative residuals of 
herniated nucleus pulposus and degenerative changes involving 
the spine are the result of his active service.  As the 
veteran is a layperson without medical training and 
expertise, his statements alone cannot be relied upon to 
defeat the bases of the December 1987 denial.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim for entitlement to service connection for 
the residuals of a fracture of the right tibia and fibula, 
and for entitlement to service connection for a back 
disability.  The Board's December 1987 decision remains final 
and is not reopened.  That notwithstanding, the Board views 
its discussion as sufficient to inform the veteran and his 
representative of the evidence necessary to reopen his 
previously denied claim, and to explain why his current 
attempt to reopen his claim fails.  Graves v. Brown, 9 Vet. 
App. 172, 173 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the previously denied claim for service 
connection for the residuals of a fracture of the right tibia 
and fibula is denied.

New and material evidence not having been submitted, the 
claim to reopen the previously denied claim for service 
connection for a back disability is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

